department of the treasury a internal_revenue_service tep ral to apr tax_exempt_and_government_entities_division uniform issue list krekk rkkkk keekk legend taxpayer a company m ira x amount b keekk keeke rrekk krrekek krekk rkekk rrkkk rekkek keke dear kkk ira y amount p amount c company n company o the following facts and representations were made in support of your ruling_request this is in response to your letter dated date and supplemented by additional correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you request a ruling as to whether a rollover into your individual_retirement_arrangement ira will not result in a modification to a series of substantially_equal_periodic_payments you were receiving and therefore will not be subject_to the additional percent tax imposed on premature distributions under sec_72 of the internal_revenue_code code keke page taxpayer a maintains ira x an ira he established on august m company o is the custodian of ira x taxpayer a received annual distributions from ira x in the form of a series of substantially_equal_periodic_payments calculated under the fixed annuitization method without recalculation taxpayer a was required to annually withdraw an aggregate amount amount b from ira x the distributions from ira x began on january and were intended to comply with the requirements of sec_72 of the code with company taxpayer a discussed with a company m representative rolling over amount taxpayer a separated from service on date from company n at the age of in c a distribution he received from the qualified_plan of his former employer company n to an ira managed by company m taxpayer a requested paperwork from company in the section regarding deposit instructions for n to execute the rollover of amount c the direct_rollover taxpayer a wrote in his ira x account number the ira from which he was receiving a series of substantially_equal_periodic_payments as the ira into which amount c should be deposited the company n paperwork authorizing the direct_rollover of amount c to ira x was executed by taxpayer a on august on october ___ _ the company n qualified_plan distribution of amount c was deposited into ira x the ira from which taxpayer a’s series of substantially_equal_periodic_payments were being taken taxpayer a’s last substantially equal periodic_payment from ira x was on october _ which was the final quarterly installment of taxpayer a’s series of substantially_equal_periodic_payments the october occurred three months before the end of the five year period required by sec_72 of the code and after the final quarterly payment was received by taxpayer a -_-_rollover of amount c also on january taxpayer a’s series of substantially_equal_periodic_payments from ira x continued for the required five year period under sec_72 of the code which ended on january notified by company o that the rollover of amount c into ira x resulted in a modification of taxpayer a’s series of substantially_equal_periodic_payments in february march ira y of amount c the original rollover amount including gains and losses taxpayer a filed paperwork with company m to create ira y on taxpayer a directed company m to execute a transfer from ira x to a company m financial advisor was company o issued a calendar_year distribution of amount b company o also withheld both federal and state income taxes from amount b form 1099-r for ira x that indicated an early based on the foregoing taxpayer a requests a ruling that the rollover of amount c into ira x the ira from which a series of substantially_equal_periodic_payments were being taken will not be considered a modification of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code pe - poo page sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provided guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 r b which was published on date modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revenue_ruling do keke page and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year sec_2 d of revrul_2002_62 provides that the account balance that is used to determine payments must be determined in a reasonable manner based on the facts and circumstances sec_2 e of revrul_2002_62 further provides that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first valuation_date selected in sec_2 d thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable in this case taxpayer a states that he began receiving payments from ira x on in a series of substantially_equal_periodic_payments as described in january sec_72 of the code using the fixed annuitization method as described in notice_89_25 without recalculation taxpayer a further states that the annual payment from ira x as determined under the above methodology was amount b on august _ taxpayer a completed paperwork instructing company n to rollover amount c a as per distribution from company n’s qualified_plan into ira x on october into ira x the ira taxpayer a’s instructions company n directly deposited amount c from which he was receiving a series of substantially_equal_periodic_payments the deposit of amount c into ira x occurred three months before the end of the five year ' period required under sec_72 of the code which ended on january _ per taxpayer a’s into ira x on october the rollover of amount c instructions resulted in a change to the ira x account balance within the meaning of sec_2 e of revrul_2002_62 and occurred on a date which is subsequent to the first valuation_date taxpayer a used to determine the ira x account balance on which his series of substantially_equal_periodic_payments were calculated into ira x the ira from which accordingly we conclude that the rollover of amount c substantially_equal_periodic_payments were being taken is considered a modification of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments received from ira x satisfied code sec_72 and revrul_2002_62 this ruling assumes that ira x meets the requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the keke page code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 sincerely joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
